Citation Nr: 1605847	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  10-40 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an apportionment of the Veteran's compensation award for the benefit of his daughter.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2005 to April 2008.  The Appellant in this matter is the grandmother of the Veteran's daughter.

This matter comes before the Board of Veteran's Appeals (Board) from a December 2009 determination by the Regional Office (RO).  The Veteran is represented by the Veterans of Foreign Wars, and the Appellant is not represented.

The Veteran was scheduled for a hearing before the Board in September 2015, but he did not appear to his scheduled hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and the Appellant if further action is required.


REMAND

The Appellant is seeking apportionment of the Veteran's benefits on behalf of the Veteran's daughter, M, who lives in her custody.  

In her September 2009 claim, the Appellant alleged the Veteran was not paying child support.  In October 2009, he submitted evidence a portion of his wages were garnished for child support.  However, it is unclear from this evidence whether this support was on M's behalf.  Additionally, this evidence regarding the payment of child support is now more than six years old.  Accordingly, upon remand further information regarding the payment or non-payment of child support for M is required for throughout the period on appeal.

Additionally, the Veteran's financial situation has changed since he last provided an itemization of his monthly income and monthly expenses.  Most notably, his VA benefits were reduced, effective March 2015.  Accordingly, he should also provide an updated itemization of his monthly income and expenses reflecting his current financial state.

Next, in February 2010 the Appellant provided an itemization of her monthly expenses, and indicated her only monthly income was public assistance; however, her reported monthly expenses are far greater than her reported monthly income.  Therefore, it is unclear if she provided a complete estimation of her monthly income.  Accordingly, upon remand complete and updated information of her income and expenses should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran and the Appellant to provide a full accounting of any child support payments paid and received from July 2009 through the present.  

2.  Furnish the Appellant and the Veteran each with copies of the VA Form 21-0788, Information Regarding Apportionment of Beneficiary's Award, and request that each party complete these forms showing monthly income and expenses for each year since 2009.  Each party is also requested to provide an explanation as to how any expenses which outweigh income are covered on a continual basis.

3.  Then, readjudicate the appeal.  If the claim remains denied, provide the Veteran and his attorney, as well as the Appellant, with a supplemental statement of the case and allow an appropriate time for response. 

The Appellant and the Veteran have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



